COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Christopher Scott Brann v. Carlos Guimaraes and Jemima Guimaraes

Appellate case number:    01-19-00439-CV

Trial court case number: 2019-11003

Trial court:              270th District Court of Harris County

        Appellant, Christopher Brann, has filed a second motion requesting that our Court issue an
order staying trial proceedings pending resolution of his interlocutory appeal. We denied a prior
motion by appellant seeking to stay appellees from serving discovery requests on third parties. In
this second motion, however, appellant asserts that a stay is necessary because the trial court has
held hearings and issued orders regarding discovery matters. Section 51.014(b) applies to this case
and stays “proceedings in the trial court” pending resolution of the appeal. TEX. CIV. PRAC. & REM
CODE § 51.014(b). Accordingly, we grant appellant’s motion for temporary relief and issue this
order clarifying that all proceedings in the trial court, including hearings and orders regarding
discovery matters, are stayed pending resolution of the appeal. See id.; TEX. R. APP. P. 29.3.
       It is so ORDERED.

Judge’s signature: _____/s/ Gordon Goodman_____
                                Acting individually


Date: ___December 10, 2019____